 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ARTHUR L. CONRAD,                              No. 2:17-cv-2614-KJN
12                       Plaintiff,
13            v.                                        ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15

16                       Defendant.
17

18           Plaintiff Arthur Conrad, initially represented by counsel, commenced this social security

19   appeal on December 13, 2017.1

20           Thereafter, on August 9, 2018, plaintiff’s counsel filed a motion to withdraw, which the

21   court ultimately granted on September 26, 2018. (ECF Nos. 16, 18.) In that September 26, 2018

22   order, the court, in light of counsel’s withdrawal and plaintiff’s pro se status, sua sponte granted

23   plaintiff some additional time until November 8, 2018, to file an opening motion for summary

24   judgment. (ECF No. 18.) However, the court cautioned plaintiff that failure to timely file a

25   motion for summary judgment would be deemed to be plaintiff’s abandonment and consent to

26   dismissal of the action pursuant to Federal Rule of Civil Procedure 41(b), and would result in

27
     1
      All parties consented to the jurisdiction of a United States Magistrate Judge for all purposes
28   pursuant to 28 U.S.C. § 636(c). (ECF Nos. 6, 9.)
                                                        1
 1   such a dismissal. (Id.)

 2          Although the November 8, 2018 deadline has now long passed, no opening motion for

 3   summary judgment was filed in accordance with the court’s order, nor did plaintiff request an

 4   extension of time to comply. As such, it appears that plaintiff has abandoned the action.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. The action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b).

 7          2. The Clerk of Court shall close this case.

 8   Dated: December 7, 2018

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
